     Case 2:20-cv-00674-APG-EJY Document 60 Filed 11/20/20 Page 1 of 3




 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4    MOTOGOLF.COM, LLC, a Nevada                               Case No. 2:20-cv-00674-APG-EJY
      limited liability company,
 5
                     Plaintiff,                                               ORDER
 6
            v.
 7
      TOP SHELF GOLF, LLC, a Maine limited
 8    liability company; TOP SHELF IT
      SOLUTIONS, INC., a Maine corporation;
 9    IVAN SOKOLOVICH, an individual; INNA
      SOKOLOVICH, an individual; KEVIN P.
10    MURPHY, an individual; KEVIN E.
      MURPHY, an individual; ALIAKSANR
11    SHAVIALEVICH, an individual,
12                   Defendants.
13

14          Before the Court is Plaintiff’s Motion for Extension of Discovery (First Request). ECF No.
15   40. The Court has considered Plaintiff’s Motion, Defendants’ Opposition and Response to Plaintiff’s
16   Motion (ECF No. 44), and Plaintiff’s Reply (ECF No. 46).
17   I.     Background
18          The essence of the instant dispute presented by Plaintiff’s Motion and Defendants’
19   Opposition is whether the Court should grant a six month or nine month extension of the period in
20   which the parties may conduct discovery. Plaintiff argues that COVID-19 (which is surging once
21   again) impedes its ability to conduct in-person depositions of key witnesses who live on the east
22   coast. Plaintiff states that depositions taken through virtual platforms are inappropriate in this case
23   and will hamper Plaintiff’s ability to present exhibits. Plaintiff states that in-person depositions are
24   required in this case because the Zoom platform is inadequate. Plaintiff states it has met the good
25   cause requirement for the extension it seeks.
26          Defendants argue Plaintiff has not acted reasonably because Plaintiff is demanding
27   Defendants agree that in-person depositions are necessary. Defendants state Plaintiff will not agree
28   to any discovery extension proposed by Defendants in the absence of such an agreement. Defendants
                                                       1
     Case 2:20-cv-00674-APG-EJY Document 60 Filed 11/20/20 Page 2 of 3




 1   contend in-person depositions are not absolutely necessary, and that remote depositions by Zoom

 2   are common practice during the current pandemic. Defendants argue Plaintiff has not stated

 3   sufficient facts to overcome the presumption that remote depositions are likely to be appropriate for

 4   the foreseeable future. Defendants do not oppose the issuance of a scheduling order, but seek to

 5   limit the discovery period to six months.

 6   II.    Discussion

 7          The Court’s review of the record in this case shows that no discovery plan and scheduling

 8   order was issued. To the extent this is the Court’s responsibility, and delay of consideration of the

 9   instant motion delayed the submission of a discovery plan and scheduling order by the parties, the

10   Court issues the plan and order below.

11          The Court further finds that, while it is sympathetic to Plaintiff’s desire to take depositions

12   in-person, the current pandemic cannot place litigation on hold indefinitely. Plaintiff may have to

13   proceed with depositions through Zoom or another video platform if the pandemic does not recede

14   sufficiently to allow air travel and in-person deposition. Swenson v. GEICO Casualty Co., Case No.

15   2:19-cv-01639-JCM-NJK, 2020 WL 4815035, *3 (D. Nev. Aug. 19, 2020) (internal citations

16   omitted).

17   III.   Order

18          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Motion for Extension of Discovery

19   (First Request), ECF No. 40, is GRANTED in part and DENIED in part.

20          IT IS FURTHER ORDERED that the following discovery plan and scheduling order shall

21   apply in this case:

22          1.      Discovery Deadline: Discovery shall be completed on or before June 18, 2021.

23          2.      Deadline to Amend Pleadings: March 19, 2021 (90 days prior to the close of

24                  discovery).

25          3.      Deadline to Disclose Initial Expert Disclosures: April 19, 2021 (60 days prior to the

26                  close of discovery)

27          4.      Deadline to Disclose Rebuttal Expert Disclosures: May 19, 2021 (30 days after the

28                  initial disclosure of experts).

                                                      2
     Case 2:20-cv-00674-APG-EJY Document 60 Filed 11/20/20 Page 3 of 3




 1          5.     Deadline to File Dispositive Motions: July 19, 2021 (30 days after the close of

 2                 discovery).

 3          6.     Joint Pretrial Order: August 18, 2021 (30 days after the date set for filing dispositive

 4                 motions; provided, however, that if dispositive motions are filed, the date for filing

 5                 the joint pretrial order must be suspended until thirty (30) court days after a decision

 6                 of the dispositive motions or until further order of the Court.

 7          IT IS FURTHER ORDERED that the parties shall use best efforts to complete depositions

 8   within the discovery period. A request to extend time to complete depositions must be supported by

 9   specific facts demonstrating an inability complete deposition for reasons in addition to challenges

10   caused by the COVID-19 pandemic.

11          Dated this 20th day of November, 2020

12

13

14                                                ELAYNA J. YOUCHAH
                                                  UNITED STATES MAGISTRATE JUDGE
15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     3
